IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


BRUCE L. WISHNEFSKY,                    :   No. 77 MAP 2017
                                        :
                     Appellant          :   Appeal from the Order of the
                                        :   Commonwealth Court at No. 388 MD
                                        :   2017 dated November 16, 2017
               v.                       :
                                        :
                                        :
PENNSYLVANIA DEPARTMENT OF              :
CORRECTIONS,                            :
                                        :
                     Appellee           :


                                   ORDER


PER CURIAM                                       DECIDED: August 21, 2018
     AND NOW, this 21st day of August, 2018, the order of the Commonwealth Court

is AFFIRMED.